Citation Nr: 0622725	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a left knee disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION


The veteran served on active duty in the military from August 
1969 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2006, to support 
his claims, the veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board using 
video-conferencing technology.  

The veteran also perfected an appeal from the April 2004 RO 
decision denying his claim for service connection for 
hypertension.  But during his May 2006 hearing, he withdrew 
this claim from appellate consideration (see Hr'g. Tr., pg. 
2, and VA Form 21-4138).  So it is no longer before the 
Board.  See 38 C.F.R. § 20.204(c) (2005).

Regrettably, because further development of the evidence is 
required before the Board can make a decision, the claims are 
being REMANDED to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if further action is 
required on his part.


REMAND

With regard to the veteran's left knee disability, since that 
last VA examination was in August 2003, almost 3 years ago, 
and he claims his condition has worsened during the many 
months since (Hr'g. Tr., pg. 6); another examination is 
needed to adequately assess the current severity of this 
service-connected disability.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  See, too, Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined the 
Board should have ordered contemporaneous examination of the 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of veteran's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

With regard to the veteran's claim for service connection for 
PTSD, during the May 2006 hearing he provided additional 
information concerning his alleged stressor in service.  He 
said he was stationed at Camp Eagle with the 
515th Transportation Co., supporting the 101st and assigned to 
MAC-V (Military Assistance Command Vietnam) (see Hr'g. Tr., 
pg.9).  He said that he was on his way to pick up ammunition 
from Tan My Rahn (phonetic) when the lead truck was ambushed, 
hit by a mine, and a fellow soldier killed (pgs. 9-10).  
He could not remember the name of the soldier, but remembers 
the event occurred in either March or April 1970 (pgs. 10-
11).  This information is sufficient for VA to request that 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) attempt to corroborate the stressor.  See 38 C.F.R. § 
3.159(c)(2) (the claimant must provide information sufficient 
for the records custodian to conduct a search of the 
corroborative records).

In the April 2004 rating decision at issue, the RO determined 
that all efforts to obtain the veteran's military personnel 
records had been exhausted.  Apparently an effort was made to 
obtain them from the National Personnel Records Center (NPRC) 
(see Personnel Information Exchange System (PIES) request 
dated in March 2003), but the records had not yet been 
retired because he was enlisted in the Army Reserves (he also 
had service in the Army National Guard).  The PIES printout 
indicates the request was transferred to the Human Resources 
Command (HRC) (formally U.S. Army Reserve Personnel Center) 
in St. Louis.  The claims file does not contain a response 
from the HRC indicating whether it has the veteran's 
personnel file.  



In March 2003, the RO sent a letter to the veteran's Army 
National Guard Unit in West Orange, New Jersey, requesting 
his personnel records.  In April 2003, a response was 
received indicating there were no records on file for him at 
that unit.  In October 2003, the RO sent a letter to the 
Adjutant General of New Jersey, but review of the file 
indicates no response was ever received.  

In sum, the evidence does not indicate that all efforts have 
been made to obtain the veteran's military personnel records.  
The claims file does not contain a response from the HRC in 
St. Louis or a response from the New Jersey Adjutant General.  
So on remand, additional efforts must be made to locate the 
veteran's personnel file.  See 38 C.F.R. § 3.159(c)(2) 
(2005).

In addition, the veteran said he continues to receive 
treatment for his left knee and PTSD at the VA Outpatient 
Clinic in Sumter, South Carolina (pgs. 2-3).  He is counseled 
by a social worker twice a month (pg. 7).  The RO already has 
obtained VA outpatient treatment (VAOPT) records from Sumter 
through April 2005.  But on remand, records from April 2005 
until the present should also be obtained.  

Accordingly, this case is REMANDED for the following action:

1.  Obtain the veteran's relevant 
personnel records.  Additional requests 
should be made to the HRC in St. Louis and 
to the New Jersey Adjutant General.  
Responses must be obtained and put in the 
claims file even if the response indicates 
the records are not located at these 
facilities.  If it is determined the 
records do not exist, or that the 
custodian of records does not have any 
such records, a determination must be made 
as to whether additional requests would be 
futile.  This determination must be noted 
in the claims file.



2.  Prepare a letter asking the JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
stressor in service.  In particular, this 
includes any reports of a soldier killed 
by a mine while traveling with the 515th 
Transportation Co. from Camp Eagle to pick 
up ammunition at Tan My Rahn (phonetic) in 
March or April 1970.  Send JSRRC copies of 
the personnel records obtained that show 
the veteran's service dates, duties, and 
units of assignment, etc.  

3.  Obtain the additional records of 
treatment from the Sumter VA Outpatient 
Clinic from April 2005 until the present.  

4.  Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected left knee disability.  

The claims folder is to be made available 
to the examiner, and the examiner is asked 
to indicate that he or she has reviewed 
the claims file for the veteran's 
pertinent medical history.  A copy of this 
remand should also be provided.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (measured in degrees, with normal 
range of motion specified too), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner must determine whether there 
are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the left knee is used 
repeatedly over a period of time.  And 
this determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

The examiner should also clarify whether the 
veteran has any instability of the left knee 
and, if he does, the severity of it 
(e.g., slight, moderate or severe), or episodes 
of locking.

If an opinion cannot be rendered in response to 
these questions, please explain why this is not 
possible or feasible.

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the questions 
to which answers are provided.

5.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  Then readjudicate the veteran's claims 
in light of any additional evidence 
obtained.  If they are not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


